Citation Nr: 1041831	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter

INTRODUCTION

The Veteran served on active duty from February 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision in which the RO 
granted, in pertinent part, service connection for PTSD, 
evaluated as 30 percent disabling, effective from April 13, 2004.  
The Veteran perfected a timely appeal that challenges the 30 
percent rating assigned for this disability.

The Veteran testified at a January 2010 Board hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing has 
been reviewed and associated with the claims file.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (explaining the 
distinction between initial rating claims and claims for 
increased ratings for an already service-connected disability).


FINDINGS OF FACT

1.  Prior to December 12, 2007, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic sleep 
problems, depressed mood, anxiety, anger, avoidant behavior, 
irritability, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  Since December 12, 2007, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic sleep 
problems, intrusive memories, irritability, avoidant behavior, 
anger, suicidal ideation, guilt, crying spells, emotional affect, 
fatigue, sleep apnea, fear of losing control, ritualistic 
behavior, and difficulty in establishing and maintaining 
effective social relationships.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent, 
for PTSD, prior to December 12, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2010).

2.  The criteria for a disability rating of 50 percent, for PTSD, 
since December 12, 2007, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  VCAA requires that a notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. 
App. at 115.  These notice requirements apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the notice requirements of the VCAA by means of a 
May 2004 pre-rating letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate his 
claim and also informed him of the division of responsibility 
between the Veteran and VA for obtaining the required evidence.  
In addition, a March 2010 letter informed the Veteran how 
disability ratings and effective dates are assigned, as required 
by Dingess.  This notification would also apply to the 
"downstream" issue concerning the assignment of the initial 
disability rating and effective date.  See VAOPGCPREC 8-03.  
Subsequently, the RO readjudicated the claims and issued an 
August 2010 Supplemental Statement of the case (SSOC).  Hence, 
while some of this notice was provided after the rating action on 
appeal, the Veteran is not shown to be prejudiced by the timing 
of VCAA-compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or SSOC, is sufficient to cure a timing 
defect).  

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, VA treatment records, reports 
of VA examinations, and statements from the Veteran have been 
associated with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  

II.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
Court noted an important distinction between an appeal involving 
a Veteran's disagreement with the initial rating assigned at the 
time a disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently evaluated as 30 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130.

Under the formula, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described above reveals GAF scores given by VA examiners and 
outpatient specialists ranging between 42 and 70.  A GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally the person functions 
well, and has some meaningful interpersonal relationships.  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  However, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

III.  Analysis

1.  Prior to December 12, 2007

The Board has considered the evidence of record in light of the 
criteria noted above and finds that the criteria for a disability 
rating in excess of 30 percent is not warranted for the Veteran's 
service-connected PTSD prior to December 12, 2007. 

A February 2005 written statement from the Veteran indicated that 
the Veteran experiences flashbacks from Vietnam.  He reported 
checking and rechecking his doors at night to make sure that 
everything was locked.  Recurrent nightmares and awakening 
unexpectedly were reported as well.  The Veteran stated that he 
had trouble trusting people and could not watch war related 
movies or news.  He expressed feelings of guilt and suppression 
of feelings.  

A February 2005 initial evaluation for PTSD report shows that 
that Veteran reported occasional dysphoria (mild depressive and 
anxious symptoms) which occurred on a variable basis from once a 
week to twice a month and may be associated with infrequent 
nightmares.  The Veteran denied any specific clear-cut 
flashbacks, however, occasional sounds of helicopters and jets in 
the distance will cause him to have vivid memories from his 
Vietnam era experiences.  The Veteran also reported times in 
which fireworks or other powder burns will remind him of mortar 
fire powder burns without a startle-type reaction.  He reported 
some difficulties at times having to suppress memories and 
emotions related to Vietnam experiences. Specifically, he stated 
that he does this to protect his wife and children from the 
guilt, anger and pain that he experienced while serving in 
Vietnam.  He reported anger issues.  

The Veteran has been married for over 34 years and has three 
children that he remains close with.  Upon mental status 
examination, there was no impairment of thought process or 
communication noted.  No delusions were noted.  The Veteran 
denied any visual or tactile hallucinations.  He also denied any 
suicidal or homicidal thoughts, ideations, plans, or intent.  He 
was fully oriented and was noted to be able to maintain very 
adequate personal hygiene and executes well in his basic 
activities of daily living.  The Veteran had some mild impairment 
in short term memory.  His overall memory and concentration were 
mildly impaired as well.  He denied any significant obsessive or 
ritualistic thoughts or behaviors.  Speech was of normal rate and 
volume with no latency or hyperverbal speech noted.  No 
irrelevant, illogical, or obscure speech patterns were noted.  
The Veteran reported occasional states of anxiety, especially in 
groups of people he was not familiar with.  He denied any impulse 
control problems.  

The Veteran was diagnosed with PTSD and assigned a GAF score of 
70.  The examiner explained that the Veteran was currently 
retired and is able to function well enough to maintain personal 
hygiene and keep up with his basic activities of daily living.  
He has a good quality relationship with his wife and is able to 
maintain that relationship by blocking out memories from the war.  
He has maintained a good relationship with his children by 
similarly blocking out any memories that might cause him 
distress.  The need to counteract the guilt of significant 
numbers of people killed and the feelings that some of his fellow 
soldiers did not make it out of Vietnam has caused him to have to 
work diligently and structure his life to avoid a lot of free 
time to think and dwell on the past.  

The Board finds that the overall medical evidence reflects a 
level of impairment most consistent with the criteria for the 
current 30 percent rating under Diagnostic Code 9411.  The record 
reflects that the Veteran's PTSD has caused social impairment 
which has been primarily characterized by recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions.  Efforts to avoid thoughts, feelings, 
or conversations associated with the trauma, and feelings of 
guilt, shame, and depression.  It has also been characterized by 
difficulty falling and staying asleep, nightmares, and anger.  

In order to warrant an evaluation in excess of 30 percent under 
Diagnostic Code 9411, the evidence must show that the Veteran's 
PTSD is characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  This type of symptomatology is not shown in the 
Veteran's case.  Although some impairment in his short-term 
memory was noted on examination, the VA examiner indicated that 
the Veteran's thought processes, abstract thinking, and 
communication were normal. 

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 30 percent.  Since grant of service 
connection, the Veteran's PTSD has been no more than 30 percent 
disabling, therefore the requirements for a rating of 50, 70, or 
a 100 percent have not been met.  As the Board finds that the 
record presents no basis for an assignment of more than a 30 
percent rating for PTSD, there is no basis for staged ratings of 
the disability pursuant to Fenderson and Hart.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The above 
determination is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  There is no showing 
that his PTSD reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher than 
the 30 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that his PTSD results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for the period in question.  

Moreover, the Veteran's condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran reported no previous psychiatric hospitalizations or 
emergency room visits for his PTSD.  In the absence of evidence 
of such factors, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Since December 12, 2007

The Board has considered the evidence of record in light of the 
criteria noted above and finds that the criteria for a disability 
of 50 percent is warranted for the Veteran's service-connected 
PTSD since to December 12, 2007.   

A December 2007 VA examination report shows that the Veteran 
stated that he gets very poor sleep.  He is up two to three times 
a night.  He says he can get back to sleep all right be he does 
have nightmares.  The examiner noted that in review of the 
Veteran's symptoms that his symptoms were in fact considerable.  
It appeared to the examiner that since the time of the last 
examination that the Veteran's ability to push stuff out of his 
way and try to avoid it, get busy with other activities, that it 
has become less effective as a coping mechanism and as a result 
more symptoms are emerging than had in the past.  The examiner 
indicated that the frequency and severity of the Veteran's 
symptoms had increased.  The Veteran reported having recurring 
and intrusive thoughts and memories of the war more frequently 
than he used to.   Dreams and nightmares are also worse.  He 
reported drinking alcohol more often and having an increase in 
irritability and anger.  He stated that he avoids thoughts, 
feelings, and conversations about the trauma, activities, places 
and people that could remind him of that.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 60.  

An April 2008 psychiatric initial evaluation shows that the 
Veteran reported that he was in Vietnam and saw lots of combat.  
Initially he was proud of the kills that he had and tended to 
keep count.  He said that there was over 100 hundred confirmed 
kills that he had.  Later he began to feel guilt ridden about the 
deaths.  He said that he has managed to cope with all of this by 
distracting himself and keeping busy.  However, he has been 
troubled by the current war.  It has reminded him of his war 
experience.  He saw lots of friends die.  He stated that his 
sleep was okay and his appetite was poor.  The Veteran denied any 
psychiatric hospitalizations or suicide attempts.  He states that 
he has had brief thoughts of suicide but said that he would never 
hurt his family that way.  He has been married 38 years and has 
three children.  His mood was depressed and his memory was 
intact.  He was fully oriented.  The Veteran was diagnosed with 
chronic PTSD and assigned a GAF score of 42.  

An October 2008 VA treatment record shows that the Veteran 
continued to talk about how his fellow soldiers took pride in 
killing and sought to kill as many enemies as possible.  The 
Veteran now carries much guilt and shame about what he did and 
has not been able to forgive himself.  However, the Veteran 
denied any sense of depression.  He stated that most of the time 
he was "normal.  Objectively the Veteran's mood was guilt 
ridden.  His affect was tearful.  The Veteran was assessed as 
having chronic PTSD with guilt and shame.  He was diagnosed with 
PTSD and assigned a GAF score of 42.  

A December 2008 VA treatment record shows that the Veteran 
reported doing a little bit better.  He said that he was able to 
get away to Texas recently and do some fishing.  The Veteran said 
that this was relaxing for him.  He indicated that he has been 
meeting with a buddy who was also a Vietnam Veteran and a 
minister.  He said that the minister has been helping him to 
forgive himself for the things he did when he was in Vietnam.  
Objectively, the Veteran's mood was depressed but seemed to be 
improving.  His affect at times was tearful.  His thought process 
was goal oriented and his cognitive function was intact.  The 
Veteran was diagnosed with PTSD and assigned a GAF score of 42. 

A March 2009 VA treatment record shows that the Veteran reported 
having recently gone to a Clint Eastwood movie about a Korean War 
veteran.  The Veteran said the movie triggered his war memories.  
Objectively, the Veteran's mood was depressed and his affect was 
tearful.  His thought process demonstrated obsessive story 
telling about his experience at the movie and the abundance of 
feelings that he experienced at the time and the pain he 
continued to feel.  The Veteran was assessed as having chronic 
PTSD that had been triggered by the recent movie.  The Veteran 
was assigned a GAF score of 42.  

An April 2009 VA treatment record shows that the Veteran stated 
that he had been doing okay and then burst into tears as he 
started to talk about the war.  The Veteran stated he did not 
know why he was still alive.  He said he should have died several 
times.  He said he thought that maybe God had kept him alive to 
have him suffer with the memories of the war.  The Veteran 
reported poor sleep.  Objectively, his affect was intensely 
emotional and tearful.  His mood was upset and his cognitive 
functions were intact.  The Veteran was assessed as continuing to 
experience intense emotions when talking about Vietnam.  The 
Veteran was diagnosed with PTSD and assigned a GAF score of 42.  

The Veteran was afforded a VA examination in April 2010.  The 
Veteran reported a depressed mood with crying spells two times a 
week which are set off by bad memories of combat.  He reported 
additional symptoms of sadness, guilt about combat activities, 
fatigue, and loss of energy (due to health problems), sleep 
apnea, and sleep disturbances.  The Veteran stated that since he 
retired in 2003, he has had more time to think about things and 
on bad days he will sit in his apartment and not go anywhere.  He 
indicated that bad days are not constant and last 2-3 days at 
most and happen about twice a month.  The Veteran reported road 
rage, being grouchy, having palpitations, sweating, and fear of 
losing control.  

Upon physical examination the Veteran was neatly groomed.  His 
speech was spontaneous and his affect was full.  The Veteran's 
mood was dysphoric and labile.  During the examination, the 
Veteran began sobbing and had pressured speech when he was 
describing combat activities.  He needed water and time to 
compose himself but his mood shifted easily.  The Veteran was not 
able to do serial 7's but was able to spell hotel forwards and 
backwards.  He was fully oriented.  The Veteran reported 
ritualistic behavior such as checking and rechecking door locks 
and outside lights and night.  His recent, remote, and immediate 
memory were normal.  

The examiner specifically indicated that the Veteran did not have 
total occupational and social impairment or deficiencies in 
judgment, thinking, family relations, work, mood, and school due 
to his PTSD symptoms.  The examiner found that the Veteran did 
not suffer from the following symptoms: flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of long-term memory, impaired 
judgment, impaired abstract thinking, suicidal ideation, 
obsessional rituals, speech intermittently illogical, obscure or 
irrelevant, impaired impulse control, spatial disorientation, 
neglect of personal appearance hygiene, near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  

The examiner diagnosed the Veteran with PTSD, chronic, moderate, 
with depressed mood and assigned a GAF score of 50.  

The overall medical evidence, since December 12, 2007, reflects a 
level of impairment most consistent with the criteria for a 50 
percent rating under Diagnostic Code 9411.  The medical record 
suggests that the Veteran's PTSD has caused occupational and 
social impairment with reduced reliability and productivity.  The 
record reflects that Veteran's PTSD has been primarily 
characterized by a depressed mood with crying spells, and 
ritualistic behavior.   

The Veteran also suffers from such symptoms as nightmares and 
chronic sleep problems, intrusive memories, depression, anger and 
irritability, avoidant behavior, guilt, fatigue, and difficulty 
in establishing and maintaining effective work and social 
relationships, which more approximates the criteria for a 50 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Finally, the GAF scores, ranging from 42 to 50, assigned by VA 
outpatient treatment providers and VA examiners, considered in 
light of the actual symptoms of the Veteran's disorder, are most 
consistent with the diagnostic rating criteria for a 50 percent 
rating.  

However, the preponderance of the evidence does not show the 
Veteran's symptoms warrant a rating in excess of 50 percent.  The 
Veteran is not shown to have occupational and social impairment 
with deficiencies in most areas, such as judgment, thinking, or 
mood.  For example, the Veteran is not shown to have any near 
continuous panic or depression affecting the ability to function 
independently, impaired impulse control, or spatial 
disorientation.  Further, the record does not indicate that he 
had any neglect of personal appearance and hygiene.  Since 
December 12, 2007, the Veteran's PTSD has been no more than 50 
percent disabling, therefore the requirements for a rating of 70 
or a 100 percent have not been met.  As the Board finds that the 
record presents no basis for an assignment of more than a 50 
percent rating for PTSD, there is no basis for staged ratings of 
the disability pursuant to Fenderson and Hart.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In this instance, the Board finds that based on the totality of 
the evidence and after resolving any reasonable doubt in favor of 
the Veteran, the Veteran's disability approximates findings for a 
50 percent disability evaluation. 

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extra-schedular consideration.  The above 
determination is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  There is no showing 
that his PTSD reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher than 
the 50 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that his PTSD results in interference with employment, 
beyond that contemplated in the assigned evaluation, for the 
period in question.  

Moreover, the Veteran's condition is not shown to warrant 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous psychiatric hospitalizations or emergency 
room visits for his PTSD.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD, prior 
to December 12, 2007, is denied.  

Entitlement to a rating of 50 percent for PTSD, from December 12, 
2007, is granted subject to controlling regulations applicable to 
the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


